DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form(s) submitted on 06/14/2021, 03/15/21, 12/15/2020, and 05/13/2020 is/are in compliance with the requirements of the provisions of 37 CFR 1.97. Accordingly, the information disclosure(s) are being considered by the examiner.
Claim Rejections - 35 USC § 112
Claim(s) 14-15 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recite(s) “a syringe”. This/these recitation(s) render the claim indefinite as it is unclear if this/these are the same as, or different than, the recitation(s) of the same in claim 11.
Claim 15 recite(s) “a side aperture extends from the side surface of the central body, opposite the engagement slot”. This/these recitation(s) render the claim indefinite as it is unclear how a side aperture can extend from the side surface opposite to itself. Claim 11 recites “an engagement slot and a plunger bore, the engagement slot having a barrel slot portion and a flange slot portion that extend from a side surface of the central body into the longitudinal bore”. Examiner suggests “a side aperture extends from a second side surface of the central body, opposite the side surface”.
Claim 18 recite(s) “a height”. This/these recitation(s) render the claim indefinite as it is unclear if this/these are the same as, or different than, the recitation of “a flange height” recited in claim 11.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 recites “the flange slot portion having a flange height measured parallel relative to a longitudinal axis of the longitudinal bore, that tapers from the side surface of the central body toward the longitudinal bore”. The limitations of a height and flange height are considered to reference the same element as they are claimed to be measured in the same manner. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2006/0270998 A1) in view of Anelli et al. (US 2013/0178737 A1).
In regards to claim 1:
Marti teaches, a syringe plunger assembly (Fig. 1), the assembly comprising: a plunger head comprising a distal-facing surface (See annotated Fig. 1 below) and; and a plunger rod having (i) a proximal end portion coupled to the distal-facing surface of the plunger head (See annotated Fig. 1 below) and (ii) a distal end portion configured to be at least partially disposed within a barrel of the syringe (Fig. 2 distal end portion of plunger rod attached to element 6 within syringe element 12).

    PNG
    media_image1.png
    319
    626
    media_image1.png
    Greyscale

Marti does not appear to explicitly teach the engagement structures as claimed. a plurality of engagement structures extending distally from the distal-facing surface to facilitate gripping with a user's thumb during operation of the syringe (Fig. 3 elements 8, Para. 21 “Anti slip means (8), preferably in the form of high relief means can also be present on the lower surface (9a) of the bottom part (9) as indicated e.g. in FIG. 3.”. Anelli teaches the anti slip on the distal-facing surface of a finger grip, for the purpose of preventing a user’s finger slipping off the surface when in use. One of ordinary skill in the art would find this to be relevant to the distal facing surface of the plunger head as this is also a gripping surface a user would not want their fingers to slip from when in use. Para. 37 “anti-slip high relief means in the shape of spherical cap.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal-facing surface taught by Marti to include the anti-slip means taught by Anelli. This would have been motivated by making the distal surface easier to grip as taught by Anelli (Para. 75 “even more preferably in the form of high relief means, intended to increase the grip with the operator's fingers”).
In regards to claim 2:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti teaches, wherein a profile of the plunger head, transverse to a longitudinal axis of the plunger, is at least one of a circle, a square, and a rectangle (See annotated Fig. 1 plunger head considered to be the shape of a rectangle). 
In regards to claim 3:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti does not appear to explicitly teach the engagement structures as claimed. Anelli teaches, wherein the plurality of engagement structures are spaced apart and positioned around a longitudinal axis of the plunger to define a ring (Para. 75 “may also have segmented shapes, such as dotted lines or circular or semicircular lines”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal facing surface taught by Marti to include the anti slip means in the form of a dotted circles around the plunger as taught by Anelli. It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal-facing surface taught by Marti to include the anti-slip means taught by Anelli. This would have been motivated by making the distal surface easier to grip as taught by Anelli (Para. 75 “even more preferably in the form of high relief means, intended to increase the grip with the operator's fingers”).
In regards to claim 4:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti does not appear to explicitly teach the engagement structures as claimed. Anelli teaches, wherein the plurality of engagement structures are positioned along a perimeter of the plunger head (See annotated Fig. 3 below arrows point to the engagement structures considered positioned along the perimeter).

    PNG
    media_image2.png
    197
    275
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal-facing surface taught by Marti to include the anti-slip means taught by Anelli. This would have been motivated by making the distal surface easier to grip as taught by Anelli (Para. 75 “even more preferably in the form of high relief means, intended to increase the grip with the operator's fingers”).
In regards to claim 5:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti in view of Anelli teach, wherein the plurality of engagement structures define a distal plane, and wherein a portion of the distal plane is concave (Marti teaches the concave distal plane See annotated Fig. 1 below. Anelli teaches Para. 75 “(8) are located on the bottom surface (9a) of the bottom part (9) of the present device, and they extend off said surface, preferably for about 0.2 to 0.5 mm.” as they extending from a concave surface they are considered to form a concave plane by their distal surfaces.).

    PNG
    media_image3.png
    193
    403
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal facing surface taught by Marti to include the anti slip means in the form of a dotted circles around the plunger as taught by Anelli. It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal-facing surface taught by Marti to include the anti-slip means taught by Anelli. This would have been motivated by making the distal surface easier to grip as taught by Anelli (Para. 75 “even more preferably in the form of high relief means, intended to increase the grip with the operator's fingers”).

In regards to claim 6:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti teaches, wherein a proximal-facing surface of the plunger head comprises a concave surface (See annotated Fig. 1 below).

    PNG
    media_image4.png
    147
    358
    media_image4.png
    Greyscale

In regards to claim 7:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti does not appear to explicitly teach the engagement structures as claimed. Anelli teaches, wherein the plurality of engagement structures comprise protrusions (Anelli teaches Para. 75 “(8) are located on the bottom surface (9a) of the bottom part (9) of the present device, and they extend off said surface, preferably for about 0.2 to 0.5 mm.”). 
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal-facing surface taught by Marti to include the anti-slip means taught by Anelli. This would have been motivated by making the distal surface easier to grip as taught by Anelli (Para. 75 “even more preferably in the form of high relief means, intended to increase the grip with the operator's fingers”).

In regards to claim 8:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti does not appear to explicitly teach the engagement structures as claimed. Anelli teaches, wherein the plurality of engagement structures comprise ridges that extend radially relative to a longitudinal axis of the plunger (Para. 75 “may also have segmented shapes, such as dotted lines or circular or semicircular lines”. Para. 75 “(8) are located on the bottom surface (9a) of the bottom part (9) of the present device, and they extend off said surface, preferably for about 0.2 to 0.5 mm.” circular lines considered to be ridges extending radially with respect to the longitudinal axis. Examiner notes the entirety of the circular ridge is not considered to extend radially away but at least a portion of the circular ridge will form a point that the thickness of the circular ridge is extending away from the longitudinal axis.).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal facing surface taught by Marti to include the anti-slip means in the form of a dotted circles around the plunger as taught by Anelli. It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the distal-facing surface taught by Marti to include the anti-slip means taught by Anelli. This would have been motivated by making the distal surface easier to grip as taught by Anelli (Para. 75 “even more preferably in the form of high relief means, intended to increase the grip with the operator's fingers”).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marti (US 2006/0270998 A1) in view of Anelli et al. (US 2013/0178737 A1), further in view of Barbour (US 2012/0220948 A1).
In regards to claim 9:
The assembly of Claim 1, taught by Marti in view of Anelli as described above in parent claim rejection.
Marti in view of Anelli does not appear explicitly teach the first and second material as claimed. Barbour teaches, wherein the plunger head comprises a first material (Fig. 2 element 40 material) and a second material (Fig. 2 element 90 material. Para. 24 “FIG. 2 depicts a barrel portion 20 having a cushion 90 and a flange 40 on the proximal end”), the second material being more flexible relative to the first material (Para. 79 “The cushion can be made of a variety of materials suitable for providing a relatively soft, relatively comfortable contact surface (for example, in contrast to the glass or hard plastic of the syringe). For example, the cushion can be made of rubber, silicone, cotton, plastic, polymer, various gels, latex, gore-tex (PTFE, EPTFE), thermoplastic elastomers (TPE), neoprene, nitrites, etc. Materials also include the materials used in Dr. Scholl's.RTM. brand of gel inserts for shoes or materials of similar rigidity or compressibility.”), and wherein the plurality of engagement structures comprises the second material (Anelli teaches the plurality of engagement structures Fig. 3 elements 8. Barbour teaches making the engagement structure of a softer more flexible material Para. 79 “The cushion can be made of a variety of materials suitable for providing a relatively soft, relatively comfortable contact surface (for example, in contrast to the glass or hard plastic of the syringe”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plurality of engagement structures material taught by Anelli to be made of a softer more flexible material than the plunger head as taught by Barbour. This would have been motivated by further improving user grip of the distally facing surface as taught by Barbour (Para. 80 “Preferably, the cushions are made of a material providing a resilient or yielding surface. In some embodiments, the cushions provide comfort and/or prevent slippage when using the syringe. In some embodiments, the cushions are made of rubber and have a textured surface. The textured surface can provide a surface for a more secure grip when applying force during aspiration or injection.”).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plunger head taught by Marti to include the plunger head cushion wrapping around the perimeter of the plunger head taught by Barbour. This would have been motivated by further improving user grip as taught by Barbour (Para. 80 “Preferably, the cushions are made of a material providing a resilient or yielding surface. In some embodiments, the cushions provide comfort and/or prevent slippage when using the syringe. In some embodiments, the cushions are made of rubber and have a textured surface. The textured surface can provide a surface for a more secure grip when applying force during aspiration or injection.”).
In regards to claim 10:
The assembly of Claim 9, taught by Marti in view of Anelli, further in view of Barbour as described in parent claim above.
Marti in view of Anelli does not appear explicitly teach the second material as claimed. Barbour teaches, wherein a perimeter of the plunger head comprises the second material (Fig. 5 element 145. Para. 79 “The cushion can be made of a variety of materials suitable for providing a relatively soft, relatively comfortable contact surface (for example, in contrast to the glass or hard plastic of the syringe). For example, the cushion can be made of rubber, silicone, cotton, plastic, polymer, various gels, latex, gore-tex (PTFE, EPTFE), thermoplastic elastomers (TPE), neoprene, nitrites, etc. Materials also include the materials used in Dr. Scholl's.RTM. brand of gel inserts for shoes or materials of similar rigidity or compressibility.”), and wherein the plurality of engagement structures comprises the second material (Anelli teaches the plurality of engagement structures Fig. 3 elements 8. Barbour teaches making the engagement structure of a softer more flexible material Para. 79 “The cushion can be made of a variety of materials suitable for providing a relatively soft, relatively comfortable contact surface (for example, in contrast to the glass or hard plastic of the syringe” .
Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US D790691 S) in view of Perot et al. (2006/0161114 A1), as evidenced by Lyons (4,135,508).
In regards to claim 11:
Davis teaches, a flange extender for a syringe (Fig. 1), the flange extender comprising: a central body and opposing grip members extending radially from the central body (see annotated Fig. 1 below), the central body having a proximal end, a distal end, and a longitudinal bore extending between the proximal and distal ends (see annotated Fig. 1 below), the central body further comprising an engagement slot and a plunger bore (see annotated Fig. 1 below), the engagement slot having a barrel slot portion and a flange slot portion that extend from a side surface of the central body into the longitudinal bore, and between the proximal and distal ends (see annotated Fig. 1 below), wherein the engagement slot and the plunger bore are configured to permit insertion thereinto of a syringe (engagement slot and plunger bore are considered fully capable of allowing insertion of a syringe as they are shaped as a finger flange. See also description “FIG. 1 is a bottom and rear perspective view of a finger flange in accordance with our design;”.).

    PNG
    media_image5.png
    501
    881
    media_image5.png
    Greyscale

Davis does not appear to explicitly teach the flange height as claimed. Perot teaches, the flange slot portion having a flange height measured parallel relative to a longitudinal axis of the longitudinal bore, that tapers from the side surface of the central body toward the longitudinal bore, and the flange slot increasingly restricting movement of the syringe relative to the flange extender as the syringe is inserted into the longitudinal bore (Para. 53 “At the entries to these notches 34, the walls 30, 31 are flared, so as to make it easier for the proximal part of the syringe 2, the piston plunger 6 and, in particular, the flange 10, to be engaged in the housing 33”, see annotated Fig. 5 below)

    PNG
    media_image6.png
    321
    622
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the flange height taught by Davis to taper from entry side to the rear side as taught by Perot. This would have been motivated by reducing potential rocking between the finger flange extender and syringe flange. This is evidenced by Lyons (Col 1:38-39 “In this way the tread becomes wedged in the slot so that it can not rock.”). The flange extender rocking on the flange can result in missing the intended injection site due to poor indexing of the syringe needle tip in relation to the finger flange extender.  The flange extender rocking can further result in incorrect amounts of fluid injected due practitioner hand slippage as a result of said rocking. 
In regards to claim 12:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis does not appear to explicitly teach the barrel height as claimed. Perot teaches, wherein the barrel slot portion extends along the longitudinal axis at a barrel height that is greater than a width of the barrel slot portion (See annotated Fig. 5 below). 

    PNG
    media_image7.png
    399
    525
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the barrel slot portion height taught by Davis to be the barrel height taught by Perot. This would have been motivated by improving syringe barrel retention and indexing when held within the finger flange extender.
In regards to claim 13:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis teaches, wherein the longitudinal bore comprises a flange bore and a barrel bore, the flange bore having a flange bore diameter, and the barrel bore having a barrel bore diameter that is smaller than the flange bore diameter (See annotated Fig. 1 below, barrel flange diameter is smaller than the flange bore diameter).

    PNG
    media_image8.png
    371
    631
    media_image8.png
    Greyscale

In regards to claim 14:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis teaches, wherein a plunger bore extends through the proximal end of the central body to the longitudinal bore to permit insertion therethrough of a portion of a plunger of a syringe (See annotated Fig. 3 below.)

    PNG
    media_image9.png
    182
    432
    media_image9.png
    Greyscale

In regards to claim 15:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis teaches, wherein a side aperture extends from the side surface of the central body, opposite the engagement slot, into the longitudinal bore (See annotated Fig. 5 below, See also Figs. 1-5 same aperture as identified below)

    PNG
    media_image10.png
    170
    437
    media_image10.png
    Greyscale

In regards to claim 16:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis teaches, wherein, measured transversely relative to a longitudinal axis of the longitudinal bore, a width of the flange slot is larger than a width of the barrel slot (See annotated Fig. 3 below).

    PNG
    media_image11.png
    291
    455
    media_image11.png
    Greyscale

In regards to claim 17:
The flange extender of Claim 16, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis teaches, wherein the width of the barrel slot tapers from the side surface of the central body inwardly toward the longitudinal bore (See annotated Fig. 3 below, Barrel slot tapers at the opening to index the barrel into the slot before opening into a circular recess.). 

    PNG
    media_image12.png
    296
    660
    media_image12.png
    Greyscale

Examiner further notes Perot teaches the barrel slot taper as demonstrated in annotated Fig. 2 below.

    PNG
    media_image13.png
    198
    285
    media_image13.png
    Greyscale

In regards to claim 18:
The flange extender of Claim 16, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis does not appear to explicitly teach the height as claimed. Perot teaches, wherein the flange slot comprises a height, measured parallel relative to the longitudinal axis of the longitudinal bore, that tapers from the side surface of the central body toward the longitudinal bore (Para. 53 “At the entries to these notches 34, the walls 30, 31 are flared, so as to make it easier for the proximal part of the syringe 2, the piston plunger 6 and, in particular, the flange 10, to be engaged in the housing 33”, see annotated Fig. 5 below)

    PNG
    media_image6.png
    321
    622
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the flange height taught by Davis to taper from entry side to the rear side as taught by Perot. This would have been motivated by reducing potential rocking between the finger flange extender and syringe flange. This is evidenced by Lyons (Col 1:38-39 “In this way the tread becomes wedged in the slot so that it can not rock.”). The flange extender rocking on the flange can result in missing the intended injection site due to poor indexing of the syringe needle tip in relation to the finger flange extender.  The flange extender rocking can further result in incorrect amounts of fluid injected due practitioner hand slippage as a result of said rocking.
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US D790691 S) in view of Perot et al. (2006/0161114 A1), as evidenced by Lyons (4,135,508), further in view of Hasegawa et al. (JP2008307241 A).
In regards to claim 19:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis teaches, wherein the plunger bore extends longitudinally through the proximal end of the central body to intersect with the longitudinal bore (See annotated Fig. 3 below). 

    PNG
    media_image9.png
    182
    432
    media_image9.png
    Greyscale

Davis does not teach the plunger boar having a closed circumference.
Hasegawa teaches, the plunger bore having a closed circumference (See annotated Fig. 2 below) such that the flange extender couples with the barrel and the plunger by inserting the barrel sideways into the longitudinal bore and thereafter inserting the plunger axially through the plunger bore into the barrel (See annotated Fig. 2 below. See Fig. 3(b) demonstrating position on syringe flange as claimed. Abstract “a rod insertion part arranged in the hand pressure board;”. See Fig. 4).

    PNG
    media_image14.png
    256
    422
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the plunger bore taught by Davis to include a closed circumference as taught by Hasegawa. This is considered to be within the scope of one ordinary skill in the art as it merely involves design choice that does not result in a patentably distinct functional difference.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US D790691 S) in view of Perot et al. (2006/0161114 A1), as evidenced by Lyons (4,135,508), further in view of Rossback et al. (US 2005/0288625 A1).
In regards to claim 20:
The flange extender of Claim 11, taught by Davis in view of Perot as evidenced by Lyons as described in parent claim rejection above.
Davis does not appear to explicitly teaches the first and second material as claimed. Rossback teaches, wherein the central body comprises a first material (Fig. 1-6 element 12. Para. 15 “Body 12 preferably is molded from a relatively stiff thermoplastic material such as polycarbonate”) and a second material (Fig. 1-6 elements 14. Para. 15 “ Pads 14 preferably are overmolded onto at least a portion of ears 26 on body 12 by conventional overmolding techniques from a relatively soft thermoplastic elastomer, such as that sold by GLS Corporation under the trademark VERSAFLEX.RTM”), the second material being more flexible relative to the first material (Para. 15), and wherein a portion of the engagement slot comprises the second material (See annotated Fig. 2 below. Figs. 1-6 elements 14. Para 15).

    PNG
    media_image15.png
    280
    478
    media_image15.png
    Greyscale

It would have been obvious to one of ordinary skill in the art prior to the effective date of filing, to modify the engagement slot taught by Davis to include the first and second material wherein the second material comprises a portion of the engagement slot as taught by Rossback. This would have been motivated by Rossback (Para. 16 “helps to spread any pressure load evenly across flange 38, thereby helping to prevent damage to flange 38 when syringe 36 is pressurized. Pads 14 also help to accommodate any irregularies in flange 38 that may form stress points.”).
Allowable Subject Matter
Claim(s) 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783